Citation Nr: 0947954	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk



INTRODUCTION

The Veteran served on active duty from July 1949 to December 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The claim for service connection for a right knee 
disability was previously denied in a rating decision dated 
September 2002.  After being notified of that decision, the 
Veteran did not perfect a timely appeal.  The evidence 
received since the September 2002 decision is new in that it 
is not cumulative and was not previously considered by 
decisionmakers.  The evidence, however, is not material 
because it does not raise a reasonable possibility of 
substantiating the claim for service connection.

2.  The claim for service connection for a left knee 
disability was previously denied in a rating decision dated 
September 2002.  After being notified of that decision, the 
Veteran did not perfect a timely appeal.  The evidence 
received since the September 2002 decision is new in that it 
is not cumulative and was not previously considered by 
decisionmakers.  The evidence, however, is not material 
because it does not raise a reasonable possibility of 
substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The September 2002 decision that denied the claim for 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

2.  The Veteran has not submitted new and material evidence 
to reopen his claim for service connection for a right knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  The September 2002 decision that denied the claim for 
service connection for a left knee disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

4.  The Veteran has not submitted new and material evidence 
to reopen his claim for service connection for a left knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the Veteran 
has submitted new and material evidence that merits reopening 
his claims for service connection for right and left knee 
disabilities.  Initially, it is noted that VA has a duty to 
notify and assist claimants in substantiating claims for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

When a claimant submits a request to reopen a previously 
denied claim, VA must notify the claimant of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006).  Moreover, VA must notify the 
claimant specifically of the basis on which the prior claim 
was denied (that is, identify the missing element or 
elements) and describe what evidence would be necessary to 
establish the previously missing element(s).  Id. at 9-10.

In this case, in a letter dated February 2007, VA notified 
the Veteran of the general requirements for service 
connection; definitions of "new" and "material"; 
information as to why his claims for right and left knee 
disabilities, respectively, were previously denied; 
information on what specific evidence was needed to reopen 
the claims; and an explanation about how disability 
evaluations and effective dates are assigned.

VA also has a duty to assist an individual attempting to 
reopen a finally decided claim.  38 C.F.R. 3.159(c).  This 
duty includes assisting the person in the procurement of 
service treatment records and other pertinent records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's service treatment 
records and VA treatment records.  In addition, although the 
Veteran indicated in a statement submitted to VA that he 
received private treatment for his knees on three different 
occasions-in approximately 1969, 1971, and 1975-from three 
different doctors, he did not provide enough information to 
identify and locate the existing records, if indeed the 
records still exist (he provided only the doctors' last names 
and their respective cities).  See 38 C.F.R. § 
3.159(c)(1)(i).  Accordingly, VA has no duty to assist in the 
procurement of those records.

In short, VA has fulfilled its duty to assist in every 
respect.


II.  Request to Reopen

In a September 2002 rating decision, the RO denied claims for 
service connection for right and left knee disabilities.  The 
Veteran did not perfect a timely appeal of the September 2002 
decision, and that decision is now final.  A claim becomes 
final upon denial on appellate review or the expiration of 
one year after the date of the RO's notice of allowance or 
disallowance, whichever is earlier.  38 U.S.C.A. §§ 7105; 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103.

In June 2007, the RO declined to reopen those claims, and the 
Veteran now appeals that decision.  A finally adjudicated 
claim may be reopened if the claimant submits new and 
material evidence.  38 C.F.R. § 3.156(a).  New evidence is 
(1) evidence not previously submitted to agency 
decisionmakers (2) that is not cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  Material evidence is 
evidence (1) that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and (2) that raises a 
reasonable possibility of substantiating the claim.  Id.

The Board is obligated to consider lay evidence submitted by 
a claimant.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  When deciding whether to reopen a finally 
adjudicated claim, the Board presumes newly submitted 
evidence to be credible for purposes of determining whether 
such evidence is new and material.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).


A.  Right Knee Disability

The Veteran's previous claim for service connection for a 
right knee disability was denied in September 2002 because, 
although the evidence showed that the Veteran incurred a 
right knee sprain during service, the evidence did not 
indicate that he had a current right knee disability.

Pertinent evidence of record at the time of the most recent 
final denial of the claim includes, among other things, 
service treatment records showing the following: In 
approximately February 1951, the Veteran injured his right 
knee when the truck he was driving rolled over.  X-rays of 
the knee, taken at the time, were negative, and the Veteran 
was sent back to duty.  In April 1951, the Veteran received 
treatment after he sprained his right knee playing softball.  
On examination, the Veteran had slight effusion (fluid on the 
knee) of the right knee, but no pain with palpation or 
motion.  In November 1951 and December 1951, the Veteran 
presented on two different occasions, complaining of a sore 
knee (whether it was the right knee or the left knee was not 
specified).  No pathology was noted on either occasion, 
although the examiner noted at the December 1951 visit that 
the Veteran might have incurred a slight sprain.  The 
separation examination was void of any complaints or 
diagnoses of any condition related to the right knee.

Other pertinent evidence considered at the time of the most 
recent final denial of the claim consisted of the Veteran's 
lay statements and VA outpatient treatment records.  The 
Veteran's statements asserted that he was not then (in March 
2002) being seen by a doctor for his right knee disability, 
but that he was self-medicating at home with over-the-counter 
medications.  Two VA outpatient treatment records, both dated 
July 2002, showed that the Veteran reported that he 
periodically experienced extreme pain in his right knee, 
particularly after driving long distances.  Physical 
examination showed decreased range of motion of flexion and 
extension.  The examiner diagnosed the Veteran with knee 
pain, and did not offer an opinion as to etiology.  

Evidence received in support of this application to reopen 
includes various lay statements from the Veteran describing 
his in-service injury and post-service medical treatment for 
his knees; a July 2002 X-ray of the right knee that showed 
degenerative changes of moderate severity, and slight lateral 
displacement of the tibia on the femur; and a January 2008 VA 
examination report that diagnosed the Veteran with mild 
degenerative joint disease of the right knee, consistent with 
natural aging and not caused by or a result of military 
service.

The newly submitted lay statements affirm that in 1951, 
during service, the truck he was driving ran off the road and 
he injured both knees when they got pinned between the 
steering wheel and the side of the truck.  He states that 
that accident was the beginning of his knee problems, which 
have worsened over the years.  He further states that he did 
not report all of his painful knee symptoms during service 
(he "just learn[ed] to live with it") because he believed 
he would have been socially stigmatized (labeled as a 
"goldbricker") and punished by being assigned unsavory 
duties and withheld from rank advancements.  Finally, he 
avers that years after service-specifically, when he was 37, 
39, and 43 years old-he received treatment (shots and 
drainage) for his knees on three different occasions, from 
three different doctors.

The January 2008 VA examination report is "new" evidence 
because it was not previously submitted to agency 
decisionmakers, and it is not cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
because there was no diagnosis of the right knee on record at 
the time of the last final denial.  It is not, however, 
"material" evidence because although it relates to an 
unestablished fact necessary to substantiate the claim 
(namely, evidence of a current disability), it does not raise 
a reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

It fails to raise a reasonable possibility of substantiating 
the claim because the same examination report that provides 
the Veteran with a current diagnosis (degenerative joint 
disease of the right knee) also opines that his right knee 
disability is not related to service, but rather to the 
natural aging process.  Because the only competent nexus 
opinion in the record negates the link between the Veteran's 
current disability and his period of active service, there is 
no possibility of substantiating the claim, and accordingly, 
the evidence presented to reopen the claim is not material 
evidence.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  Here, there is no competent evidence to 
support one of the essential elements-namely the nexus 
element.

Although the Veteran himself has alleged a nexus between his 
current disability and his period of active service, it is 
well settled that neither the Board nor a person who lacks 
the relevant medical training is qualified to render 
etiological opinions that require medical experience, 
training, or education.  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 86 
(2006).  Because opining as to the relationship between the 
Veteran's right knee disability and his period of active 
service requires medical training, the Board finds that the 
Veteran is not qualified to render, on his own accord, a 
competent nexus opinion.

The Veteran disagrees with the VA examiner's opinion that his 
right knee disability is strictly age-related.  To support 
his case, the Veteran argues that post-service medical 
treatment for his knees-received in the late 1960s and early 
1970s, while he was still a relatively young man-is 
compelling evidence that his current disability is not purely 
age-related.  As discussed above, however, these private 
records are not in the claims file, and the Veteran has not 
provided VA with sufficient information to identify and 
locate them.

In summary, the additional evidence which has been presented, 
particularly the VA examination report, weighs against the 
claim and cannot  therefore be considered to be both new and 
material.  Accordingly, the Board declines to reopen the 
Veteran's claim for a right knee disability.



B.  Left Knee Disability

The Veteran's previous claim for service connection for a 
left knee disability was denied in September 2002 because, 
although the evidence showed that the Veteran received 
medical treatment during service for knee pain (service 
treatment records did not specify whether he was treated for 
his right knee or his left knee), the evidence did not 
indicate that the Veteran suffered from a current left knee 
disability or that he suffered an in-service injury to his 
left knee.

Pertinent evidence of record at the time of the most recent 
final denial of the claim includes, among other things, 
service treatment records showing the following: In November 
1951 and December 1951, the Veteran presented on two 
different occasions, complaining of a sore knee (whether it 
was the right knee or the left knee was not specified).  No 
pathology was noted on either occasion, although the examiner 
noted at the December 1951 visit that the Veteran might have 
incurred a slight sprain.  The separation examination was 
void of any complaints or diagnoses of any condition related 
to the left knee.

Other pertinent evidence considered at the time of the most 
recent final denial of the claim consisted of the Veteran's 
lay statements and VA outpatient treatment records.  The 
Veteran's statements were to the effect that in 1952 he 
injured his left knee while climbing a telephone pole; that 
he occasionally experienced swelling and pain; that medical 
treatment had been sporadic; and that he had been self-
medicating and using Ace wraps to control the symptoms.

(The Board notes here that after the Veteran submitted the 
statement describing the telephone pole accident, he 
subsequently submitted a statement, in May 2002, requesting 
that VA drop his claim for a left knee disability and 
substitute in its place a claim for a right knee disability.  
The statement was somewhat vague, and the Board declines to 
address precisely what the Veteran meant by it because it is 
irrelevant to the outcome here.)

Evidence received in support of this application to reopen 
includes a January 2008 VA examination and various lay 
statements from the Veteran.  The lay statements describe the 
Veteran's in-service injury (stating, in essence, that the 
Veteran injured both knees during service in a vehicle roll-
over accident).  The statements aver that the Veteran 
received-on three different occasions more than thirty years 
ago-post-service medical treatment for his knees.  Although 
the January 2008 VA examination was focused primarily on the 
Veteran's right knee, it also made findings as to the left 
knee.  On physical examination, the examiner found that the 
Veteran's left knee was essentially normal, except that 
flexion of the knee was limited to 120 degrees, with 
difficulty.  The examiner did not make a diagnosis of the 
left knee.

This newly submitted evidence is "new," but it is not 
"material."  It is new evidence because it was not 
previously submitted to agency decisionmakers, and it is not 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial.  Specifically, the 2008 VA 
examination is post-service medical evidence, and at the time 
of the last prior final denial of the claim, there were no 
post-service treatment records relating to the left knee in 
the file.  The evidence is not material evidence because it 
does not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

It fails to raise a reasonable possibility of substantiating 
the claim because there remains nothing in the record to 
indicate that the Veteran suffers from a currently diagnosed 
disability of the left knee.  As stated above, generally, to 
establish service connection, a veteran must show evidence of 
a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. 
§ 3.303; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Here, there is no competent evidence to support one of the 
essential elements-evidence of a current disability.

Although the Veteran himself alleges that he suffers from a 
current left knee disability, a person who lacks the relevant 
medical training is not qualified to diagnose a condition 
that requires medical experience, training, or education to 
identify.  See Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007) (holding that lay persons are competent to diagnose 
and identify varicose veins because varicose veins are 
capable of observation and identification even without 
medical training).  The Board finds that medical training is 
required to properly diagnose a condition of the knee, where 
the symptoms include occasional pain, swelling, and perhaps 
restricted range of motion.  There is no indication that the 
Veteran is so qualified, and therefore, he is not competent 
to diagnose, on his own accord, a left knee disability.

In short, the new evidence does not raise a reasonable 
possibility of showing-alone or together with other 
evidence-a currently diagnosed disability of the left knee.  
Accordingly, the Board declines to reopen the Veteran's claim 
for a left knee disability.

The Board extends its sincere appreciation to the Veteran for 
his honorable service to our country, and reminds him that he 
is free to procure and submit new evidence that relates to 
the missing elements in his claims and that raises a 
reasonable possibility of substantiating either or both of 
the claims.  Upon receipt of such evidence, and provided that 
VA deems it to be new and material evidence, VA will reopen 
and readjudicate the pertinent claim or claims.  See 38 
C.F.R. § 3.156(a).


ORDER

The request to reopen the claim of entitlement to service 
connection for a right knee disability is denied.

The request to reopen the claim of entitlement to service 
connection for a left knee disability is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


